ORDER
JOSEPH F. McGOWAN, JR., of CHERRY HILL, who was admitted to the bar of this State in 1986, having been ordered to show cause why he should not be temporarily suspended from the practice of law or why the Court should not take such other action as it deems appropriate;
And the Court having ordered on July 18, 2012, that JOSEPH F. McGOWAN, JR., provide the Office of Attorney Ethics with certain records in connection with its investigation within thirty days of the Order, failing which respondent would be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Order filed July 18, 2012;
And good cause appearing;
It is ORDERED that JOSEPH F. McGOWAN, JR., is temporarily suspended from the practice of law effective immediately and until the further Order of the Court; and it is further
ORDERED that JOSEPH F. McGOWAN, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH F. McGOWAN, JR., comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.